El Juez Asociado Se. Viole,
emitió la opinión del tribunal.
*843La corte declaró sin lugar nna moción de nnevo juicio bajo ciertas condiciones que son más o menos las que han sido expresadas en el caso de Sampol v. Sucesión de Colón, núm. 2692, que acaba de fallarse. Cinco fueron las causas alegadas, y las numeradas 4 y 5 están necesariamente re-sueltas en el caso anterior.
La tercera se refería al descubrimiento de nuevas prue-bas. Convenimos con la corte inferior en que no se hizo nin-guna demostración satisfactoria de nueva prueba que hu-biera podido ser descubierta mediante diligencia.
El apelante alega sorpresa durante el juicio. En qué es que puede consistir ésta, ya lo consideramos en el caso de Clausells v. Ramírez, 19 D. P. R. 57. No consiste en la pre-sentación por los demandados de un cheque, hecho efectivo por los demandantes, para probar el pago. El demandante puede haber olvidado este pago o creído que era para alguna otra cosa, pero él no fué sorprendido en sentido legal, lo cual su-pone previamente alguna gestión por parte de los demanda-dos en oposición a sus alegaciones, manifestaciones, etc. Lo que el demandante debió haber hecho fué, de ser necesario, solicitar una prórroga del término en el primitivo juicio. El apelante expresa que no podía prever que los demandados negasen la existencia de dos pagarés. La dificultad, según consideramos el juicio, fué que el demandante no probó la existencia de dos pagarés y que si eran dos los que existían él debió haber venido a juicio preparado para probar ese ex-tremo.
La corte declaró probado que la moción de nuevo juicio fué presentada demasiado tarde. El apelante no discute esta resolución en su alegato y la corte parece estar en lo co-rrecto.
Hemos discutido estos puntos con vista del otro caso so-metido a nuestra consideración. En realidad esta apelación debe ser desestimada por no tener ante nosotros ni las ale-gaciones ni la prueba presentada en el juicio. El apelante *844sólo ha presentado la moción de nuevo juicio, las declaracio-nes juradas y la resolución de la corte sobre la misma. Esto no es suficiente.
La apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.